              Case 1:05-cr-00231-AWI Document 36 Filed 08/31/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JOSEPH D. BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:05-CR-00231-AWI
11
                                  Plaintiff,            STIPULATION AND ORDER TO MODIFY
12                                                      BRIEFING SCHEDULE
                           v.
13
     JOSEPH HENRY NAREZ,
14
                                 Defendant.
15

16

17          On August 11, 2021, the defendant filed a motion to vacate and/or reduce his sentence in the
18 above-referenced case. The government’s response is currently due on September 3, 2021. The

19 undersigned was recently assigned to this case and requires more time to compose the government’s

20 response. Therefore, the Parties stipulate to continue the due date for the government’s response until

21 September 17, 2021. The defendant’s reply will be due on October 1, 2021.

22 ///

23 ///

24 ///

25

26
27

28

                                                        1
30
                 Case 1:05-cr-00231-AWI Document 36 Filed 08/31/21 Page 2 of 2

 1   10/5 supplemental brief (since he already filed one)
              IT IS SO STIPULATED.
 2
                                                                       Respectfully Submitted,
 3
     DATED: August 30, 2021                                            /s/ Eric Kersten
 4
                                                                       ERIC KERSTEN
 5                                                                     Counsel for the defendant

 6
     DATED: August 30, 2021                                            /s/ Joseph Barton
 7                                                                     JOSEPH BARTON
 8                                                                     Assistant United States Attorney

 9

10
     IT IS SO ORDERED.
11
     Dated: August 31, 2021
12                                                          SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                 2
30
